Citation Nr: 0432627	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  03-09 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted 
to reopen a claim for service connection for disability 
manifested by fatigue, to include as due to undiagnosed 
illness.

3.  Entitlement to service connection for disability 
manifested by burning sensation of the hands and feet, 
skin disability, disability manifested by headaches, 
disability manifested by muscle pain, impotence, diabetes 
mellitus, atrophy of the brain, and degenerative joint 
disease of the cervical and lumbar spine (claimed as 
disability manifested as joint pain), all to include as 
due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and B.S.


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from March 1981 to August 
1987, March to July 1988, and December 1990 to May 1991.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Columbia, South Carolina Department of Veterans Affairs (VA) 
Regional Office (RO).

In August 2004, the appellant provided testimony at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of this hearing is of record.

The issue of entitlement to service connection for PTSD is 
addressed in this decision.  The remaining service connection 
claims and claim to reopen are addressed in the remand that 
follows the order section of this decision.


FINDINGS OF FACT

1.  The veteran's active military service from December 1990 
to May 1991 included service in Southwest Asia; his military 
occupational specialty (MOS) was patient administration 
specialist.  

2.  Credible evidence corroborates the veteran's allegation 
that he flew casualties from the field to the hospital and 
encountered many injured and dead soldiers and civilians in 
conjunction with his assignment to the 251st Evac Hospital in 
Saudi Arabia.

3.  The veteran has been diagnosed with PTSD on the basis of 
his military experiences in Southwest Asia, to include flying 
casualties from the field to the hospital and encountering 
many injured and dead soldiers and civilians in conjunction 
with his assignment to the 251st Evac Hospital in Saudi 
Arabia.


CONCLUSION OF LAW

The criteria for a grant of service connection for PTSD are 
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the present 
appeal.

With regard to the issue of entitlement to service connection 
for PTSD, the Board has found the evidence and information 
currently of record to be sufficient to substantiate the 
veteran's claim.  Therefore, no further development is 
required to comply with the VCAA or the implementing 
regulations.

Factual Background

The veteran's service personnel records note that his active 
military service from December 1990 to May 1991 included 
service in Southwest Asia; his MOS was patient administration 
specialist.  His last duty assignment and major command was 
the "251st Evac Hosp" in Saudi Arabia.

An August 1997 VA mental disorders examination report notes 
the veteran's history of military service in the Persian 
Gulf.  The veteran reported that he "saw a lot of death over 
there that he was not used to, even though he was working in 
a hospital unit."  While stationed in Saudi Arabia, the 
veteran issued death certificates and body bags.  Upon 
examination, no psychiatric disability was found.

VA outpatient treatment records dated from November 2001 to 
February 2002 note that the veteran had psychiatric 
complaints.  A November 2001 mental health intake assessment 
notes the veteran's complaints of anxiety and panic attacks.  
He stated that he looked for a gas mask whenever he heard a 
fire alarm.  February 2002 treatment records note that the 
veteran was seen with complaints of nightmares, depression 
and anxiety.  He related his nightmares to the current time 
of year, "January/February when (we) had SCUD attacks and 
had to wear masks."  He also stated that his cousin was 
killed in a SCUD attack.  He described auditory 
hallucinations involving explosions and people yelling "gas 
mask."  In addition, the veteran reported witnessing people 
being blown up by land mines and seeing badly injured 
children.  The veteran indicated that he avoided people and 
did not socialize much.  He also reported getting into 
physical altercations at work.  The diagnosis was PTSD.

The veteran submitted a claim for service connection for PTSD 
in February 2002.

In a PTSD questionnaire received by the RO in April 2002, the 
veteran stated that in early 1991:

I was at the 251st Evaq Hosp @ KKMC and 
flew dust off/medevac picking up wounded 
and deceased.  These were military and 
civilians.  Many were maimed, and there 
were lots of children.  I helped keep 
them stable until we got to the 
hosp[ital].  After casualties at the 
hospital, I had to clean all the blood 
out of the helicopter.  I did this the 
entire time I was there because even 
after conflict ended we still had to get 
people who stepped on mines or who were 
shot or shot themselves.  We also went to 
accidents and picked up people who were 
psychiatrically disturbed.  

The veteran also stated that he witnessed an Army officer 
take his life.

In a statement dated in December 2002, the veteran's 
commanding officer from the South Carolina Army National 
Guard noted that the veteran was assigned to the MODA 
Hospital, King Khalid Military City (KKMC), Saudi Arabia, 
from January 1991 to May 1991.  He stated:

We arrived just after the Air War began.  
The night after our first attack on 
Baghdad saw us alerted for SCUD missile 
attacks. . . .  Since several were fired 
each night, initially, and several weekly 
throughoutt [sic] the duration of 
hostilities, [the veteran] spent many 
sleepless hours in [his] gas mask 
awaiting possible missile impact. . . .  
In addition to the missile threat, [the 
veteran] appreciated and lived with 
constant threats of terrorism, and of 
enemy use of biological and chemical 
warfare against us.

An April 2003 VA outpatient treatment record notes the 
veteran's ongoing treatment for PTSD.  The veteran reported 
dreaming a lot about casualties, sirens, wounded soldiers and 
children, prisoners of war, and a motor vehicle accident 
wherein some Egyptian soldiers were beheaded.

A July 2003 statement from the veteran's treating VA 
psychologist notes that both she and the veteran's treated 
psychiatrist had diagnosed the veteran with PTSD as a result 
of his service with the 251st Med Evac Hospital, which 
included flying casualties from the field to the hospital at 
KKMC and encountering hundreds of injured, burned, or dying 
soldiers and civilians.

In an August 2004 statement, the veteran's treating VA 
psychologist stated that she had been treating the veteran 
since November 2001.  She opined that the veteran had PTSD 
secondary to his duties with the 251st Evacuation Hospital 
during Operation Desert Shield/Desert Storm.  She noted that 
the veteran's duties included not only service at the 
evacuation hospital, but also flying aboard medical 
evacuation helicopters assisting casualties, and graves 
registration of the dead.

During an August 2004 videoconference hearing, the veteran 
testified that during his service in the Persian Gulf, he 
helped with evacuations and taking care of the deceased, 
including placing them in body bags.  B.S. testified that he 
served with the veteran, and oversaw the work that he did.  
This work included working in the ward where injured American 
soldiers were hospitalized, and preparing body bags.  B.S. 
stated that he and the veteran saw many injured people, 
including soldiers and children.

Analysis

The veteran contends that the RO erred by failing to grant 
service connection for PTSD.  

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during 
veteran's active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2004).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2004). 

The Board notes that 38 C.F.R. § 3.304(f) was amended during 
the pendency of this claim.  However, the amendment 
(effective May 7, 2002), which pertains to evidence necessary 
to establish a stressor based on personal assault, does not 
change the three criteria noted above, and is inapplicable to 
the claim on appeal.  See 67 Fed. Reg. 10330-10332 (March 7, 
2002).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In this case, the veteran has been diagnosed with PTSD.  
Moreover, as noted above, a medical link has been established 
between certain alleged in-service stressors (to include 
flying casualties from the field to the hospital and 
encountering many injured and dead soldiers and civilians in 
conjunction with the veteran's assignment to the 251st Evac 
Hospital in Saudi Arabia) and a diagnosis of PTSD.  The 
question remains, however, as to whether there is credible 
evidence establishing that the claimed in-service stressors 
actually occurred.  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, then his lay testimony or statement is 
accepted as conclusive evidence of the stressor's occurrence 
and no further development or corroborative evidence is 
required -provided that such testimony is found to be 
"satisfactory," i.e., credible and "consistent with 
circumstances, conditions or hardships of service."  See 
38 U.S.C.A. § 1154(b); 38 C.F.R.  § 3.304(f); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that he did engage in combat, but that the alleged 
stressor is not combat related, then his lay testimony, in 
and of itself, is not sufficient to establish the occurrence 
of the alleged stressor.  Instead, the record  must contain 
service records or other evidence that corroborate his 
testimony or statements.  See Zarycki, 6 Vet. App. at 98.  
See also Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  

In the case at hand, the veteran's service records do not 
show that he received any commendations or awards which 
appear to have been awarded primarily or exclusively for 
circumstances relating to combat, such as the Combat Action 
Ribbon, Purple Heart, or similar citation, and there is 
otherwise no indication in the record that the veteran 
engaged in combat during his period of active service in 
Southwest Asia.  Therefore, as noted above, the veteran's lay 
testimony and statements, regarding the above-mentioned 
stressors, by themselves, will not be enough to establish the 
occurrence of the alleged stressor; rather, the record must 
contain credible evidence of the alleged stressors.  

Following a careful review of the claims file, the Board 
finds that the evidence of record corroborates the veteran's 
claim that he flew casualties from the field to the hospital 
and encountered many injured and dead soldiers and civilians 
in conjunction with his assignment to the 251st Evac Hospital 
in Saudi Arabia.  The veteran's service personnel records 
confirm that he was assigned to the 251st Evac Hospital in 
Saudi Arabia as a patient administration specialist.  In 
addition, the veteran's commanding officer confirmed that the 
veteran was assigned to the MODA Hospital in KKMC, Saudi 
Arabia, from January 1991 to May 1991.  B.S., who served with 
the veteran, testified that the veteran's duties included 
working in the ward where injured American soldiers were 
hospitalized, and preparing body bags.  B.S. confirmed that 
the veteran saw many injured people, including soldiers and 
children.

Although a noncombat veteran's testimony alone is 
insufficient proof of a stressor, Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996), there need not be corroboration in 
every detail, Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  
The Board finds that there is supportive evidence for the 
veteran's claim for service connection for PTSD.  The veteran 
was stationed in Saudi Arabia from January to May 1991.  His 
MOS, as patient administration specialist, would, under 
ordinary circumstances, require him to witness numerous 
casualties of war.  Information obtained from B.S., who 
served with the veteran, confirms this.  

Therefore, when the veteran is given the benefit of the doubt 
as required by 38 U.S.C.A. § 5107, the Board concludes that 
he has PTSD as a result of his military service.  
Accordingly, service connection is warranted for this 
disability. 


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

With regard to the remaining claims, the Board notes that it 
is not clear that all of the veteran's periods of active duty 
have been verified.  In addition, while some of the veteran's 
service medical records have been associated with the claims 
file, it appears that these records might be incomplete.  All 
periods of active service should be verified for the record, 
and the RO should arrange for an exhaustive search for all 
the veteran's service medical records.

Furthermore, in September 2002, the RO issued a letter to the 
veteran advising, in part, that he could submit evidence 
indicating that he had an undiagnosed illness which began 
either during active service in the Southwest Asia theater of 
operations or at any time through December 31, 2001.  
However, in November 2001, VA published an interim final rule 
(ultimately published as a final rule without changes in 
December 2004) to expand the period within which disabilities 
resulting from undiagnosed illnesses suffered by Gulf War 
veterans must become manifest to a compensable degree in 
order for entitlement for compensation to be established.  
The presumptive period was expanded to December 31, 2006.  
See 38 C.F.R. § 3.317 (2004).  The RO should issue a new 
development letter to the veteran, reflecting this change in 
the presumptive period.  The RO should also review the 
veteran's claims for service connection under this revised 
regulation.  

The Board further notes that, although the veteran underwent 
VA Persian Gulf War examinations in October 1994 and March 
2002, the report of these examinations are not adequate for 
adjudication purposes.  In this regard, the Board notes that 
the VA examiner should detail all conditions and symptoms 
that can be elicited from the veteran (including what 
precipitates and what relieves them).  The examiner should 
then identify the diagnosed disorders, if any, to which the 
symptoms are attributable, and also determine if there are 
symptoms, abnormal physical findings, or abnormal laboratory 
test results that are not attributable to a known clinical 
diagnosis.  

In light of these circumstances, the case is hereby REMANDED 
to the RO via the Appeals Management Center, in Washington, 
D.C., for the following actions:  

1.  The RO should contact the appropriate 
service department and verify all periods 
of the veteran's service, including all 
periods of active duty.  

2.  The RO should also arrange for an 
exhaustive search for all service medical 
records during the veteran's service.  
The efforts to obtain such records should 
be documented.

3.  The RO should issue to the veteran a 
new development letter informing him that 
the presumptive period for Gulf War 
illnesses was expanded to December 31, 
2006, and that he should submit medical 
evidence attributing his claimed 
disabilities to undiagnosed illnesses, or 
provide the RO with identifying 
information and any necessary 
authorization to enable the RO to obtain 
such medical evidence on his behalf.  

4.  The RO should attempt to obtain a 
copy of any pertinent evidence identified 
but not provided by the veteran.  If the 
RO is unsuccessful in its efforts to 
obtain any pertinent evidence, it should 
so inform the veteran and his 
representative and request them to 
provide the outstanding evidence.

5.  Following the development requested 
above, the RO should arrange for the 
veteran to undergo VA examination(s) with 
regard to his claims for service 
connection for disability manifested by 
burning sensation of the hands and feet, 
skin disorder, disability manifested by 
headaches, disability manifested by 
muscle pain, impotence, diabetes 
mellitus, atrophy of the brain, and 
degenerative joint disease of the 
cervical and lumbar spine (claimed as 
disability manifested as joint pain.  The 
claims file, to include a complete copy 
of this REMAND, must be made available 
to, and be reviewed by, each physician 
designated to examine the veteran.  

a.  The examiner should thoroughly review 
the claims file prior to the examination.

b.  The examiner should note reported 
symptoms claimed to represent chronic 
disability due to undiagnosed illness-to 
specifically include burning sensation of 
the hands and feet, skin rash, headaches, 
muscle pain, impotence, atrophy of the 
brain, and joint pain of the spine.  The 
examiner should conduct a comprehensive 
examination, and provide details about 
the onset, frequency, duration, and 
severity of all symptoms and state what 
precipitates and what relieves them.  All 
objective indications of the claimed 
disabilities should be identified.

c.  The examiner should list all 
diagnosed conditions and state which 
symptoms are associated with each 
condition.  If all symptoms are 
associated with a diagnosed condition, 
additional specialist examinations for 
diagnostic purposes are not needed.  For 
each diagnosed condition, the examiner 
should render an opinion as to whether it 
is as least as likely as not that such 
disability is etiologically related to 
the veteran's active military service.  
The examiner should set forth all 
examination findings, along with the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
typewritten report.

d.  If there are any symptoms that are 
not determined to be associated with a 
known clinical diagnosis, further 
specialist examinations will be required 
to address these findings, and should be 
ordered by the primary examiner.

e.  In such instances, the examiner 
should provide the specialist with all 
examination reports and test results, 
specify the relevant symptoms that have 
not been attributed to a known clinical 
diagnosis and request that the specialist 
determine which of these, if any, can be 
attributed in this veteran to a known 
clinical diagnosis and which, if any, 
cannot be attributed in this veteran to a 
known clinical diagnosis.  

For each diagnosed condition, the 
examiner should render an opinion as to 
whether it is as least as likely as not 
that such disability is etiologically 
related to the veteran's active military 
service.  

Each examiner should set forth all 
examination findings, along with the 
complete rationale for each conclusion 
reached and opinion expressed (to include 
citation to specific evidence and/or 
medical authority, as appropriate) in a 
typewritten report.

6.  The RO should also undertake any 
other development it determines to be 
warranted.

7.  Then, the RO should readjudicate the 
issues on appeal in light of all 
pertinent evidence and legal authority.  

8.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the claims file is 
returned to the Board for further 
appellate consideration..

By this remand the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is otherwise notified, but he has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 



Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



